Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed April 30, 2020.

Amendments
           Applicant’s amendment filed April 30, 2020 is acknowledged. 
	Claims 1-35 are cancelled.
	Applicant has added new claims 36-74.
	Claims 36-74 are pending.
Claims 36-74 are under restriction/election requirement. 

Restriction Requirement
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND

	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 36-48, 70-72 drawn to a viral vector encoding an inhibitory RNA molecule; a lentiviral vector system comprising the vector; and a lentiviral particle comprising the vector.
Election of Group I further necessitates election of a single enzyme inhibited by the RNA molecule, as recited in claim 38. Applicant must elect one of the following:
farnesyl diphosphate synthase (FDPS);
geranylgeranyl-diphosphate synthase 1 (GGPS1);
isopentenyldiphosphate delta isomerase 1 (IDI1); or 
farnesyl transferase (F-Tase).
	Election of Group I(a), wherein the enzyme is FDPS, further necessitates election of a single SEQ ID NO encoding the RNA molecule, as recited in claim 40. Applicant must elect one of SEQ ID NOs: 64-67.
Election of Group I further necessitates election of a single gene product encoded by the vector, as recited in claim 39. Applicant must elect one of the following:
a butyrophilin family member;
 a non-chemotactic cytokine (“cytokine”); or 
a chemokine.
	Election of Group I(e), wherein the gene product is a butyrophilin family member, further necessitates election of a single butyrophilin family member, as recited in claim 41. Applicant is required to elect one of BTN3A3, BTN3A2, or BTN3A1.
	Election of Group I(f), wherein the gene product is a non-chemotactic cytokine (“cytokine”), further necessitates election of a single “cytokine”, as recited in claim 42. Applicant is required to elect one of IL-1, IL-1β, IL-2, IL-4, IL-7, IL-12, IL-15, IL-17, IL-18, IL-23, IL-33, IL-36, TNF-α, or interferon-γ.
	Election of Group I(g), wherein the gene product is a chemokine, further necessitates election of a single chemokine, as recited in claim 43. Applicant is required 
Group II, claims 49-59, drawn to a method of activating a gamma delta T cell.
Election of Group II further necessitates election of a single enzyme inhibited by the RNA molecule, as recited in claim 53. Applicant must elect one of the following:
farnesyl diphosphate synthase (FDPS);
geranylgeranyl-diphosphate synthase 1 (GGPS1);
isopentenyldiphosphate delta isomerase 1 (IDI1); or 
farnesyl transferase (F-Tase).
	Election of Group II(a), wherein the enzyme is FDPS, further necessitates election of a single SEQ ID NO encoding the RNA molecule, as recited in claim 55. Applicant must elect one of SEQ ID NOs: 64-67.
Election of Group II further necessitates election of a single gene product encoded by the vector, as recited in claim 56. Applicant must elect one of the following:
a butyrophilin family member;
 a non-chemotactic cytokine (“cytokine”); or 
a chemokine.
	Election of Group II(f), wherein the gene product is a non-chemotactic cytokine (“cytokine”), further necessitates election of a single “cytokine”, as recited in claim 57. Applicant is required to elect one of IL-1, IL-1β, IL-2, IL-4, IL-7, IL-12, IL-15, IL-17, IL-18, IL-23, IL-33, IL-36, TNF-α, or interferon-γ.
	Election of Group II(g), wherein the gene product is a chemokine, further necessitates election of a single chemokine, as recited in claim 58. Applicant is required 
Group III, claims 60-69, 73-74 drawn to a method of treating cancer.
Election of Group III further necessitates election of a single enzyme inhibited by the RNA molecule, as recited in claim 63. Applicant must elect one of the following:
farnesyl diphosphate synthase (FDPS);
geranylgeranyl-diphosphate synthase 1 (GGPS1);
isopentenyldiphosphate delta isomerase 1 (IDI1); or 
farnesyl transferase (F-Tase).
	Election of Group III(a), wherein the enzyme is FDPS, further necessitates election of a single SEQ ID NO encoding the RNA molecule, as recited in claim 65. Applicant must elect one of SEQ ID NOs: 64-67.
Election of Group III further necessitates election of a single gene product encoded by the vector, as recited in claim 66. Applicant must elect one of the following:
a butyrophilin family member;
 a non-chemotactic cytokine (“cytokine”); or 
a chemokine.
	Election of Group III(f), wherein the gene product is a non-chemotactic cytokine (“cytokine”), further necessitates election of a single “cytokine”, as recited in claim 67. Applicant is required to elect one of IL-1, IL-1β, IL-2, IL-4, IL-7, IL-12, IL-15, IL-17, IL-18, IL-23, IL-33, IL-36, TNF-α, or interferon-γ.
	Election of Group III(g), wherein the gene product is a chemokine, further necessitates election of a single chemokine, as recited in claim 68. Applicant is required 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a RNA molecule that inhibits an enzyme of the mevalonate pathway, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Jiang et al. (2012) “A novel EST‐derived RNAi screen reveals a critical role for farnesyl diphosphate synthase in β2‐adrenergic receptor internalization and down‐regulation” The FASEB Journal, 26(5), 1995-2007. Jiang discloses a small interfering RNA (siRNA) molecule that inhibits expression of farnesyl diphosphate synthase (FDPS). See page 2000, last paragraph.
The chemical compounds of represented by each alternative enzyme inhibited by the RNA molecule, Groups I(a)-I(d), II(a)-II(d), III(a)-III(d), and subgroups thereof, are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. In this case, each alternative represents a structurally distinct iRNA molecule targeting a different enzyme.
The chemical compounds of represented by each alternative SEQ ID NO encoding the inhibitory RNA (iRNA) molecule, SEQ ID NOs: 64-67, are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. In this case, each alternative represents a structurally distinct iRNA molecule, and therefore each alternative possesses a different inhibitory activity of the targeted enzyme.
The chemical compounds of represented by each alternative enzyme inhibited by the RNA molecule, Groups I(e)-I(g), II(e)-II(g), III(e)-III(g), and subgroups thereof, are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. In this .

Applicant is reminded of the following:
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633